IN THE SUPREME COURT OF THE STATE OF NEVADA


LANCE GILMAN,                                         No. 81726
         Appellant/Cross-Respondent,
                vs.
SAM TOLL,
          Res • ondent/Cross-A ellant.
LANCE CrILMAN,                                        No. 81874
         Appellant/Cross-Respondent,
                vs.
SAM TOLL,                                                     FILED
          Respondent/Cross-Ai i ellant.
                                                              JAN 0 7 2022
                                                             ELIZABETH & BROWN
                                                           CLERK Of
                                                          BY
                    ORDER DISMISSING APPEAL

           Pursuant to the stipulation of the parties, and cause appearing,
the appeal in Docket No. 81726 is dismissed. The parties shall bear their
own costs and attorney fees. NRAP 42(b).
           The stipulation also purports to dismiss the appeal in Docket
No. 81874. The appeal in Docket No. 81874 was dismissed on May 20, 2021.
This court therefore takes no action on the stipulation to the extent it
purports to dismiss the appeal in Docket No. 81874.
           It is so ORDERED.




                                                                       o
                      cc:   Hon. James E. Wilson, District Judge
                            David Wasick, Settlement Judge
                            Gunderson Law Firm
                            Flangas Dalacas Law Group, Inc.
                            John L. Marshall
                            Luke A. Busby
                            Storey County Clerk




SUPREME COURT
       OF
    NEVADA


(0) 1947n cfgbr4
                                                         2
   A           5,op